Name: Council Regulation (EU) NoÃ 660/2011 of 9Ã June 2011 concerning the allocation of fishing opportunities under the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport;  Africa
 Date Published: nan

 9.7.2011 EN Official Journal of the European Union L 181/20 COUNCIL REGULATION (EU) No 660/2011 of 9 June 2011 concerning the allocation of fishing opportunities under the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 December 2006 the Council adopted Regulation (EC) No 2027/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (1) (hereinafter referred to as the Partnership Agreement). (2) A new Protocol to the Partnership Agreement was initialled on 22 December 2010 (hereinafter referred to as the new Protocol). The new Protocol provides EU vessels with fishing opportunities in the waters over which Cape Verde has sovereignty or jurisdiction in respect of fisheries. (3) On 9 June 2011, the Council adopted Decision 2011/405/EU (2) on the signing and on the provisional application of the new Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period of application of the new Protocol. (5) In accordance with Article 10(1) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3), if it appears that the fishing opportunities allocated to the Union under the new Protocol are not fully utilised, the Commission is to inform the Member States concerned. The absence of a reply within the deadline to be set by the Council is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. That deadline should be set. (6) Given that the current Protocol is due to expire on 31 August 2011, this Regulation should enter into force on the day following its publication in the Official Journal of the European Union and apply from 1 September 2011, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set by the Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (hereinafter referred to as the Protocol) shall be allocated among the Member States as follows: (a) Tuna seiners Spain 16 vessels France 12 vessels; (b) Surface longliners Spain 26 vessels Portugal 9 vessels; (c) Pole-and-line tuna vessels Spain 7 vessels France 4 vessels. 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. The deadline referred to in Article 10(1) of that Regulation shall be set at 10 working days. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 2011. For the Council The President PINTÃ R S. (1) OJ L 414, 30.12.2006, p. 1. (2) See page 1 of this Official Journal. (3) OJ L 286, 29.10.2008, p. 33.